Title: General Orders, 13 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Monday Septr 13th 1779.
          Parole  C. Signs
        
        The Honorable the Congress have been pleased to appoint James Wilkinson Esqr. Clothier General who is to be considered and respected accordingly.
        The Sub—or State and regimental Clothiers will pay a strict and pointed attention to the ordinance of the 23rd of March for regulating the clothing department published in the General Orders of the 27th of June last.
        Lieutenant Daniel Shaw and Lieutt Thomas Pasteur of the 1st North-Carolina regiment are appointed the 1st Quarter Master from the 1st of June 78, and the 2nd Adjutant from the 26th of June 1779—Also Lieutenant Thomas Evans & Ensign Stephen Slade of the 2nd North-Carolina regiment are appointed the 1st, Adjutant from the 22nd of July 1778—and the 2nd, Quarter Master from the 1st of January 1778.
      